In an action to recover money allegedly wrongfully retained, the plaintiff appeals from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated January 21, 1986 which, inter alia, denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment, on the issue of liability on its counterclaim.
Ordered that the order is affirmed, with costs.
Special Term correctly determined that the plaintiff breached the contract for the purchase of the "pentanes-plus condensate” by failing to make the first of the three required installment payments. Although the plaintiff argues that the defendant’s failure to deposit the product in certain storage tanks leased by the plaintiff constituted a breach on the part of the defendant, we find that performance of this provision of the contract was not a precondition to payment. Instead, it is clear that the provision of the amended agreement permitting the defendant to store its cargo and obtain warehouse receipts for it was one included solely for the defendant’s benefit, and did not affect the plaintiff’s obligation to pay on the due date. Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.